DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 was filed on the U.S. filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal (US 2015/0333475 A1), hereafter Blumenthal, in view of Li et al. (US 2013/0016744 A1), hereafter Li.
Regarding claim 1, Blumenthal discloses a semiconductor optical device (Title; Abstract; claims 24 and 25) comprising: a substrate having a waveguide (Fig. 6 element 102; [0041]); and at least one gain region of a group III-V compound semiconductor having an optical gain on the substrate (Fig. 6 elements 130 and 148), wherein the waveguide has a bent portion (Fig. 6 element 134) and multiple linear portions extending linearly and connected to each other through the bent portion (Fig. 6 elements 104 and 106), wherein the gain region is disposed on each of the multiple linear portions (Fig. 6 elements 130 and 148). Blumenthal does not explicitly disclose an SOI substrate with a waveguide of In re Leshin, 125 USPQ 416.
Regarding claim 2, Blumenthal further discloses a bending angle of the waveguide is 90 degrees or more (claim 3).
Regarding claim 5, Li further discloses a radius of curvature of the bent portion is 10 µm or more ([0055]). The advantage is to provide the desired cavity length in a smaller area ([0055]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Blumenthal with a radius of curvature of the bent portion is 10 µm or more as disclosed by Li in order to provide the desired cavity length in a smaller area.
Regarding claim 10, Li further discloses the SOI substrate is optically coupled to the waveguide and has a resonator formed of silicon (Fig. 4A elements 410-1 and 410-2; Fig. 5; [0054]). The advantage is to form a laser cavity with fine control over the gratings ([0053]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Blumenthal with the SOI substrate is optically coupled to the waveguide and has a resonator formed of silicon as disclosed by Li in order to form a laser cavity with fine control over the gratings.

s 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal in view of Li, as applied to claim 1, in further view of Purnawirman et al. (US 2014/0269800 A1), hereafter Purnawirman.
Regarding claim 3, Blumenthal in view of Li do not explicitly disclose a first insulating film provided on both sides of the bent portion. However, Purnawirman discloses a first insulating film provided on both sides of the bent portion (Fig. 1A element 120). The advantage, as is known in the art, is to provide the desired optical confinement. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Blumenthal in view of Li with first insulating film provided on both sides of the bent portion as disclosed by Purnawirman in order to provide the desired optical confinement.
Regarding claim 4, Blumenthal in view of Li do not explicitly disclose a second insulating film covering a side surface of the gain region, wherein a width of the gain region is larger than a width of the waveguide. However, Purnawirman discloses a second insulating film covering a side surface of the gain region (Fig. 1A, Fig. 3A, and Fig. 12), wherein a width of the gain region is larger than a width of the waveguide ([0066] and [0108]). The advantage, as is known in the art, is to provide the desired optical confinement. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Blumenthal in view of Li with a second insulating film covering a side surface of the gain region, wherein a width of the gain region is larger than a width of the waveguide as disclosed by Purnawirman in order to provide the desired optical confinement.
Regarding claim 6, Blumenthal in view of Li do not explicitly disclose the waveguide includes three or more linear portions, wherein the gain region is disposed on each of the three or more linear portions. However, Purnawirman discloses the waveguide includes three or more linear portions (Fig. 3A), wherein the gain region is disposed on each of the three or more linear portions (Fig. 3A elements .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal in view of Li, as applied to claim 1, in further view of Cheung et al. (US 2018/0331500 A1), hereafter Cheung.
Regarding claim 7, Blumenthal in view of Li do not explicitly disclose a first electrode and a second electrode provided on the SOI substrate, wherein the gain region includes an n-type semiconductor layer, a core layer and a p-type semiconductor layer that are stacked in this order from the SOI substrate, wherein the n-type semiconductor layer, the core layer, and the p-type semiconductor layer are each formed of a group III-V compound semiconductor, wherein the first electrode is connected to the n-type semiconductor layer, and the second electrode is connected to the p-type semiconductor layer. However, Cheung discloses a first electrode (Fig. 9 element 23a) and a second electrode (Fig. 9 element 23b) provided on the SOI substrate (Fig. 3 elements 110 and 120; [0070]), wherein the gain region includes a n-type semiconductor layer (Fig. 3 element 140; [0071] implies layer 140 is n-type because the electrode is the negative electrode), a core layer (Fig. 3 element 150) and a p-type semiconductor layer that are stacked in this order from the SOI substrate (Fig. 3 element 160; [0071] implies layer 160 is p-type because the electrode connected to it is positive), wherein the n-type  semiconductor layer, the core layer, and the p=type semiconductor layer are each formed of a group III-V compound semiconductor ([0070]), wherein the first electrode is connected to the n-type semiconductor layer, and the second electrode is connected to the second semiconductor layer (Fig. 3; [0070]-[0071]). The advantage is to accurately control the output ([0020]). Accordingly, it 
Regarding claim 8, Cheung further discloses, for the same reason as above, the at least one gain region comprises a plurality of gain regions (Fig. 3 elements 12 and 22), each of the gain regions having the core layer and the p-type semiconductor layer, wherein the n-type semiconductor layer is shared by the gain regions and electrically connects the gain regions (Fig. 3 elements 140, 150, 160 of both elements 12 and 22), wherein the first electrode is provided on the n-type semiconductor layer (Fig. 3 boxes 23 and 13 on element 140), and has a first connection portion and a first pad portion connected to the n-type semiconductor layer (Fig. 9 elements 23a), wherein the first connection portion is located between the gain regions (Fig. 3 shows at least one electrode on element 140 between elements 12 and 22), wherein the first pad portion is connected to the first connection portion, wherein the first pad portion has a width larger than the first connection portion (Fig. 9 shows 23a having a connection portion and a pad portion where the pad overhangs the connection portion necessarily making it wider), wherein the second electrode has a second connection portion and a second pad portion connected to the p-type semiconductor layer (Fig. 9 element 23b shows a narrow portion contacting 170 and a wider portion overhanging), wherein the second connection portion is provided on the p-type semiconductor layer of each of the plurality of gain regions (Fig. 3 shows electrodes on elements 160 of elements 12 and 22), wherein the second pad portion is connected to the second connection portion, and has a 
Regarding claim 9, Cheung further discloses the gain region has a tapered portion located on the waveguide (Fig. 3 elements 15 and 25). The advantage is to enhance coupling between the gain section and the waveguide section ([0041]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Blumenthal in view of Li with the gain region has a tapered portion located on the waveguide as disclosed by Cheung in order to enhance coupling between the gain section and the waveguide section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See attached Notice of References Cited. Especially, US9136672 Fig. 2; US20190267779 Fig. 5; US20120230630 Fig. 12; US20190089132 Fig. 1; and US20170201070 Fig. 4d and 4e. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        03/15/2022